UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6019


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MARSHA KING,

                   Defendant - Appellant.




                                     No. 19-6111


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MARSHA KING,

                   Defendant - Appellant.




Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:14-cr-00065-RAJ-DEM-1; 2:17-cv-
00644-RAJ)
Submitted: May 30, 2019                                           Decided: July 5, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marsha King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Marsha King seeks to appeal the district court’s orders

denying relief on her 28 U.S.C. § 2255 (2012) motion and denying King’s motions for

postjudgment relief under Fed. R. Civ. P. 59(e) and Fed. R. Civ. P. 60(b). The orders are

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529

U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that King has not made

the requisite showing. Accordingly, although we grant King’s motion to supplement in

Appeal No. 19-6019, we deny her motion for a transcript at government expense in

Appeal No. 19-6111, deny a certificate of appealability, and dismiss the appeals. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED

                                              3